Citation Nr: 1224287	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for T7-8 discectomy and fusion, and, if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for L5-S1 spondolylisthesis with fusion.

3.  Entitlement to an initial rating in excess of 10 percent for L5 sensory neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and N.V.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in St. Louis, Missouri, which granted an increased rating of 20 percent for the L5-S1 spondolylisthesis, granted service connection and assigned an initial 10 percent rating for left lower extremity L5 sensory neuropathy and continued a previous denial of service connection for T7-8 discectomy and fusion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an October 2010 videoconference hearing.  A transcript has been associated with the file.  Evidence has been received at the October 2010 hearing before the undersigned, subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Veteran also requested a 60 extension of time to submit additional evidence at the October 2010 hearing, which was granted.  The Veteran requested another 90 day extension of time in February 2011, which was granted.  No evidence has been received.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).  

The issue of service connection for T7-8 discectomy and fusion is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1998 RO rating decision, of which the Veteran was notified in August 1998, denied the Veteran's claim of entitlement to service connection for T7-8 discectomy and fusion.

2.  Additional evidence received since the August 1998 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for T7-8 discectomy and fusion.

3.  The Veteran's L5-S1 spondolylisthesis with fusion has not been productive of forward flexion limited to 30 degrees, less or ankylosis of the thoracolumbar spine, or additional function loss not otherwise accounted for by range of motion testing.

4.  The Veteran's L5 sensory neuropathy of the left lower extremity has not been productive of more than mild incomplete paralysis of the affected nerve.

5.  The Veteran's L5 sensory neuropathy of the right lower extremity was established by objective neurological complications as of January 11, 2010, and has not been productive of more than mild incomplete paralysis of the affected nerve.

6.  The schedular ratings for the Veteran's disabilities are adequate.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, denying the claim of service connection for T7-8 discectomy and fusion, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for T7-8 discectomy and fusion; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for an evaluation greater than 20 percent for L5-S1 spondolylisthesis with fusion are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for an initial evaluation greater than 10 percent for L5 sensory neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for an initial evaluation of no more than 10 percent for L5 sensory neuropathy of the right lower extremity are met as of January 11, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a previous claim for T7-8 discectomy and fusion in February 1998.  He claimed that he thought that his service-connected L5-S1 spondolylisthesis and fusion had contributed to the thoracic spine disability.  The claim was denied in an August 1998 rating decision.  The Veteran was notified in that same month with notice of his procedural and appellate rights.  No communication of any sort was received within one year of that notice.  The August 1998 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The rule of Justus does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Hickson v. Shinseki, 23 Vet.App. 394 (2010).  Furthermore, the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion."  See King v. Brown, 5 Vet.App. 19, 21 (1992).

The Veteran's previous claim was denied in August 1998 as the Veteran's private treatment records recounted his history of a service-connected lumbar spine disability but concluded that his T7-8 discectomy and fusion was the result of an on-the-job injury in 1996 (post-service).  The Veteran did not relate any of his current problems to his service-connected back surgery.  The RO found that there was no relationship between the T7-8 discectomy and fusion and service or a service-connected disability.  

To reopen, new evidence must be received which addresses such a relationship and raises the reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Lay evidence is generally competent to report contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also considers lay evidence generally competent to report contemporaneous medical opinions.  The Veteran filed a statement accompanying his April 2007 Notice of Disagreement.  In it, he stated that several neurology specialists have told him that the alteration in movement due to his service-connected lumbar spine disability may have contributed to the T7-8 disc rupture.  The Veteran's statement that his neurologists indicated that his service-connected lumbar spine disability may have contributed to his T7-8 disc rupture is competent.  

The Veteran's statement is also new to the file.  It addresses the grounds for the prior final denial.  While not certain enough to grant service connection, the evidence does raise a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received.  Reopening of the claim for service connection for T7-8 discectomy and fusion is warranted.  See 38 C.F.R. § 3.156(a).  

The Board addresses the claim for service connection for T7-8 discectomy and fusion further in the Remand section below.

Increased Ratings

The Veteran contends that he is entitled to ratings in excess of 20 percent for his L5-S1 spondolylisthesis with fusion and in excess of 10 percent for his L5 sensory neuropathy of the left lower extremity.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's L5-S1 spondolylisthesis with fusion is rated under Diagnostic Code (DC) 5237.  Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  Under the Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

The Board notes that the Veteran has submitted several personal statements and testified before the undersigned in support of this appeal.  The Veteran's statements are not, however, sufficiently precise to allow application of the General Ratings Formula.  In this regard, it is important for the Veteran to understand that a 20 percent disability evaluation will, by definition, cause the Veteran problems that may be noticed by others.  If the Veteran had no problems, there would be no basis for the current evaluation, let alone a higher evaluation.   

The Veteran was seen for an October 2006 VA examination.  The examiner reported the Veteran's range of motion results without rounding to the nearest multiple of 5, which is required for application of the Ratings Formula.  Id., at Note (1).  The Board will report the findings rounded to the nearest 5 degrees.  At that time, the Veteran had forward flexion of the thoracolumbar spine to 65 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left lateral rotation to 30 degrees and right lateral rotation to 20 degrees.  The Veteran had no ankylosis of the thoracolumbar spine.  His combined range of motion was 180 degrees.  The examiner indicated that the Veteran had pain at the ends of these ranges of motion.  There was no spasm, guarding, weakness, postural abnormality, fixed deformity or muscular abnormalities at that time.  The Veteran did have localized tenderness.  The Veteran had additional loss of function with 25-30 degrees of loss of motion on repeated use primarily due to pain.  The examiner did not clarify whether the 25-30 degree loss of motion was in one or more ranges of motion in particular.  If taken from his forward flexion, the flexion would be 35 degrees at a minimum.  If taken from his combined range of motion, the combination would be 150 degrees.  

The Veteran was seen for another VA examination in January 2010.  At that time, the Veteran had forward flexion of the thoracolumbar spine to 45 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 20 degrees.  The Veteran had no ankylosis of the thoracolumbar spine.  His combined range of motion was 135 degrees.  The Veteran reported pain throughout the ranges of motion and could not go further due to pain.  The examiner found mild spasm and mild tenderness of the paralumbar muscles.  There was no change in active or passive range of motion in repeat motion testing.

The Board has reviewed the Veteran's extensive private treatment records.  These show repeated evaluations for a variety of spine related complaints.  Unfortunately, these reports do not contain evaluations of range of motion using goniometers, which is required to apply the Ratings Formula.  As a result, these records cannot support a higher rating, and, generally, do not provide a basis to finding that the currently evaluation is incorrect.  Again, a finding of a "problem" with this disability does not provide a basis to grant a higher evaluation, but instead only generally indicates that the Veteran has a back problem which is now being compensated by a 20 percent evaluation.  None of the private records support a higher evaluation. 

In light of the foregoing, the Board finds that the Veteran has forward flexion in excess of 30 degrees without ankylosis of the thoracolumbar spine.  The criteria for a rating in excess of 20 percent have not been met.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Veteran is already in receipt of a DeLuca award granted by the RO.  The Board notes that the Veteran's range of motion testing exceeded the minimum requirements for a 20 percent rating at the October 2006 VA examination.  The Veteran's present 20 percent rating is, therefore, a DeLuca award.  The Veteran did meet the criteria for a 20 percent rating based on the January 2010 VA examination results.  The January 2010 VA examination report also indicates that the Veteran did not have additional functional loss with repetitive testing and that the pain occurred throughout the ranges of motion reported.  The General Ratings Formula includes explicitly pain whether or not it radiates in assigning the above rating.  Thus, without some additional functional loss, a further DeLuca award is not warranted based on the January 2010 results.  The Board concludes that, prior to January 2010, an additional DeLuca award would constitute pyramiding and that, after January 2010, a DeLuca award is not warranted.  

The General Ratings Formula for Diseases and Injuries of the Spine also states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  The Board notes initially that the Veteran has additional complaints involving neurological symptoms of the upper extremities.  The Board is considering only the service-connected lumbar disability in this rating and can make no finding regarding the upper extremities.  Additionally, the Veteran is not presently service-connected for the T7-8 discectomy and fusion.  The Board will not report or consider the evidence related to these neurological impairments.  

The Veteran is already in receipt of a 10 percent rating for L5 sensory neuropathy of the left lower extremity.  The Veteran is currently rated 10 percent disabling for his service-connected L5 sensory neuropathy disabilities under DC 8520, which provide the rating criteria for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.

Under DC 8520, paralysis of the sciatic nerve warrants a 10 percent rating if mild and incomplete, a 20 percent rating if moderate and incomplete, a 40 percent rating if moderately severe and incomplete, and a 60 percent rating if severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating and is contemplated to include the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a. 

The Veteran was seen for a VA neurology consult in June 2006.  The Veteran complained of low leg pain and numbness, low back pain radiating to the lateral aspect of the left lower extremity to the big toe for the previous six months.  The Veteran reported that the left knee buckled over the previous six months.  The Veteran denied bladder or bowel incontinence.  The Veteran walked without assistance.  

On physical examination, the Veteran had no muscle spasm, no tenderness over the sciatic notch bilaterally.  The Veteran's muscle bulk and tone was normal.  His strength was 4/5 in the left extensor hallucis longus and 5/5 on the right.  The Veteran had decreased sensation to light touch and pinprick over the lateral/anterior aspect of the left thigh, lateral aspect of the left calf, dorsum of the left foot and dorsum of the left big toe.  The diagnosis was rule out L5 radiculopathy and rule out T7-8 radiculopathy.  

The Veteran underwent a MRI in July 2006.  No nerve root impingement or spinal canal stenosis was seen in the lumbar spine.  

The Veteran underwent an August 2006 EMG.  The Veteran had mildly abnormal study with very mild slowing of the conduction velocities in the legs.  The Veteran had mild chronic denervation changes in the left lower lumbar paraspinals.  The Veteran had no radicular distribution denervation in the left leg in the L3 to S1 levels.  The summary indicated that the Veteran had no evidence of radiculopathy on the L3 to S1 left side.  The paraspinal abnormalities were thought to be residuals of surgery.  The Veteran was noted to have a mild demyelinating peripheral neuropathy.  

The October 2006 VA examination report indicates that the Veteran's main complaint was low back pain which radiated to the left foot.  The Veteran reported that the pain in bursts which lasted only 1 to 1 and a half minutes.  The Veteran estimated that he probably had 36 of these over the last five months.  The Veteran reported regular numbness in the left foot and leg.  On physical examination, the Veteran had reduced sensation over the left lateral calf and foot.  The Veteran had no atrophy and circumferential measurements were considered normal, in spite of a one cm difference between the right and left thigh and right and left calf.  The Veteran's tone and strength appeared normal.  Bilateral knee reflexes were 1/4 and ankle reflexes were 2/4 on the right and 1/4 on the left.  The straight leg raises were negative to 45 degrees.  The examiner diagnosed a L5 sensory neuropathy.

The Veteran's private treatment records from Dr. B. show a diagnosis of peripheral neuropathy in October 2006.  The Veteran was provided a neurosurgery evaluation with a Dr. M. in April 2007.  The Veteran had complaints of low back pain with radiating pain to his left lower extremity and left foot.  The Veteran described numbness and weakness of the left leg and stated that he had significant difficulties with walking.  The Veteran claimed that he had no bladder or bowel symptoms and no symptoms in his upper extremities.  On physical examination, the Veteran had "significant pain limitations" in his left lower extremity.  The Veteran's muscle strength test results showed 4-/5 in hip flexion, 4/5 in knee flexion, 4+/5 in dorsiflexion and 4+/5 in plantar flexion.  The Veteran had decreased light touch and pinprick distally in the left lower extremity in the L5-S1 distribution.  The right lower extremity was normal.  The Veteran's reflexes were diminished in the lower and upper extremities.  

The Veteran's private treatment records show that he was diagnosed with a bilateral neuropathy in May 2007 by a Dr. L.  The Veteran had complaints of radiating left leg pain and some right hip pain.  No objective neurological findings were associated with the right hip complaints.  The Veteran was provided a full examination by a neurosurgeon, Dr. A., in May 2007.  The Veteran had back pain and pain radiating to his left lower extremity.  The Veteran's neurological examination was normal except for some dorsiflexion weakness on the left.  The Veteran was provided a myelogram and MRI in June 2007.  No surgical lesions were noted and no neurological disorders were identified on the imaging studies.  

The January 2010 VA examination report indicates that the Veteran used a cane and had a non specific antalgic gait.  The Veteran was using a Velcro back brace.  On neurological examination, the Veteran's strength was normal in the upper and lower extremities.  The Veteran had no muscle atrophy and tone was normal.  The Veteran's posture was normal.  There was no tremor.  The Veteran's tandem walking and Romberg testing were normal.  The Veteran's reflexes were 1+ at all tested levels in the upper and lower extremities.  The Veteran had normal position and vibratory sensation, but reported moderated decreased pain, temperature and touch sensation in the lateral aspect of the left lower leg and the same in the lateral aspect of the right lower leg.  The Veteran's straight leg raise was inconsistent.  The Veteran complained of severe pain at 45 degrees when in the supine position, but had normal raises to 90 degrees when sitting.  The examiner diagnosed bilateral sensory neuropathies and stated specifically that there were no associated reflex or motor losses associated with the neuropathies.

In reviewing the objective neurological findings, the Board notes that the Veteran's reflexes have been impaired in all extremities for a considerable period.  The examiners and treating physicians clearly have not associate them with his L5-S1 spinal disorder, providing evidence against any claim for increase on this basis.  As a result, the Board finds that the reflex impairment is not an objective neurological impairment associated with his service-connected lumbar spine disability.  

The Board finds that the Veteran's left L5 sensory neuropathy is productive of no more than mild impairment.  The Veteran has had complaints of weakness and some findings of diminished strength in the left lower extremity.  The findings are highly variable, with extensive impairment found throughout the lower extremity on one occasion, only to be found normal or near normal the next.  This variability is in particularly compressed timeframes, such as in the course of 2007, when the Veteran had involvement in several muscles in April, to have involvement in one muscle in May.  There is no consistent disability picture in which the Veteran has muscle weakness and the Board finds no basis that a remand of this case will provide evidence that would clarify this problem (all testing and examinations that can be done have been done).

Also weighing against motor involvement is the Veteran's retained walking ability and his muscle bulk and tone.  The Board finds that the preponderance of the evidence shows that the Veteran does not have motor impairment in the left lower extremity due to his L5 sensory neuropathy.  As the Board has discussed above, the Veteran's reflex impairment has been general throughout his extremities and competent medical evidence shows that it is not a part of his service-connected neuropathies.  In the absence of motor involvement, atrophy or reflex impairment associated with the disability, the Veteran's impairment involves no more than sensory complications.  The disability can, therefore, be no more than moderate in degree.  The Board finds that the Veteran's retained gait, posture, walking with retained position and vibratory sense indicate that the sensory impairment is less than total.  The Board finds that the preponderance of the evidence establishes that the sensory impairment is more like mild impairment of the nerve than moderate impairment.  The criteria for a rating in excess of 10 percent are not met.  

The Board concludes that a separate compensable rating for right side sensory neuropathy is warranted as of January 11, 2010.  Prior to that date, the record does not support a finding that the Veteran had objective neurological complications due to his service-connected low back disability.  The Veteran had no right side complaints during 2006 evaluations.  The May 2007 notation by Dr. L. of a right side radiculopathy is unsupported by objective neurological findings.  Given contemporaneous May and June 2007 findings by a neurosurgeon of left side impairment only, the Board finds that the Veteran did not have objective neurological complications resulting in a right side neuropathy in May 2007.  The first confirmed right side complaints of sensory neuropathy on the right side are in the January 2010 VA examination report, which had an examination date of January 11, 2010.  As discussed above, the Veteran has no reflex impairment associated with his bilateral lower extremities neuropathies.  He has no objective findings of motor impairment or atrophy in the right leg.  In the absence of motor involvement, atrophy or reflex impairment associated with the disability, the Veteran's impairment involves no more than sensory complications.  The disability can, therefore, be no more than moderate in degree.  The Board finds that the Veteran's retained gait, posture, walking with retained position and vibratory sense indicate that the sensory impairment is less than total.  The Board finds that the preponderance of the evidence establishes that the sensory impairment is more like mild impairment of the nerve than moderate impairment.  The criteria for a rating in excess of 10 percent, but no higher, are met as of January 11, 2010.  

Degenerative disc disease, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).  The Veteran's treatment records and the above VA examination reports do not show any prescribed bedrest.  The 2006 and 2010 VA examination reports indicate specifically that the Veteran has had no prescribed bedrest and no incapacitating episodes.  A December 2009 VA examination report indicates that the Veteran spent 60% of his time in bed, but this was due to a variety of factors, including non service-connected disabilities.  There is no indication that this time in bed was prescribed.  The Board concludes that a higher rating is not available under the alternative ratings criteria.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's low back and lower extremity disabilities are not inadequate.  The Veteran has made a series of statements, including in his April 2007 Notice of Disagreement, April 2008 Form 9 and in his testimony before the undersigned regarding the severity of his service-connected disability.  In each instance, the Veteran alleges impairment in line with the ratings criteria, impaired movement, constant and severe pain, weakness, numbness and so on.  There is no allegation which has not been addressed by the schedular criteria and left uncompensated.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the present appeal, the Veteran has reported being able to work due to spine disabilities, but this includes pain related to non service-connected spinal disabilities of the thoracic and cervical spine.  See, e.g., January 2010 VA examination report.  The Veteran became unemployed in April 2007 and repeated entries show that the cervical spine disability, caused by two neck fractures in 2007, is responsible his current unemployment.  See, e.g., December 2009 VA psychiatric examination report.  The Veteran had been successfully employed for decades with the service-connected lumbar spine disability.  There is no allegation by the Veteran or evidence in the record to suggest that the lumbar spine disability alone renders him unemployable.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of those presently assigned have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

New and material evidence specifically addressing the claim of service connection for T7-8 discectomy and fusion has been received, as discussed above.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  Any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claim, a September 2006 letter fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The initial rating appeal for left lower extremity radiculopathy arises from an award of service connection for a separately compensable condition.  Compliance with the first Quartuccio element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Because service connection was granted, notice as to the first three elements is moot.  The September 2006 letter otherwise satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran identified several private treatment providers from whom he wished VA to obtain records.  Of those, the records from a Dr. C. were not obtained.  That office responded in May 2010 that the Veteran's records had been destroyed.  The Veteran was notified of this in the June 2010 Supplemental Statement of the Case.  The Veteran's Social Security Administration records have been associated with the file.  There are no identified, existing records outstanding.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination most recently in 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R.  § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Reopening of the claim for service connection for T7-8 discectomy and fusion is granted; the appeal is granted to this extent only.

Entitlement to a rating in excess of 20 percent for L5-S1 spondolylisthesis with fusion is denied.

Entitlement to an initial rating in excess of 10 percent for L5 sensory neuropathy of the left lower extremity is denied.

Entitlement to an initial rating of no more than 10 percent for L5 sensory neuropathy of the right lower extremity is granted as of January 11, 2010.


REMAND

The Board must remand the service connection for T7-8 discectomy and fusion claim for an adequate VA examination and opinion.

The Veteran has, at various times, insisted that many of his treatment providers have told him that his service-connected lumbar spine disability did or may have contributed to the T7-8 disc rupture.  None of the records obtained from the providers has contained a statement even suggesting such a relationship.  

During his original claim for benefits, the Veteran was not afforded a VA examination or opinion.  The Veteran insisted at the time that his private doctors had told him that the thoracic spine disability was the result of his service-connected lumbar spine disability, but records from these doctors had not revealed any such comment.  

The Veteran was seen for an October 2006 VA examination in connection with his other claims.  The examiner also reviewed the evidence as to the T7-8 discectomy and fusion.  The examiner indicated that the Veteran insisted that his spinal disorders were all related.  The examiner stated that the current available documentation appeared to show that the thoracic condition was due to a separate injury, but could not comment on nexus to the lumbar condition without resort to speculation.  

The inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet.App. 382, 389 (2010).  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Id., at 390.  Any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  The examiner's statements should be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  Id.  The examiner should clearly identify precisely what facts cannot be determined.  Id.  The examiner's remarks should be clear whether current medical knowledge cannot determined that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.  The October 2006 VA examination opinion does not satisfy the Jones test.  The examiner did not explain why the opinion would be speculative.  The examiner did not explain what evidence was missing or could not be obtained that might illuminate the analysis.  Thus, the opinion is inadequate under Jones.  

The Veteran was seen for another VA examination in January 2010.  The examiner was not asked to provide an opinion regarding the thoracic spine condition.  The examiner noted that the disability was secondary to trauma that did not occur while the Veteran was on active duty.  This examiner did not provide any analysis as to whether the lumbar spine disability either caused or aggravated the thoracic spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file for a new opinion from the examiner who provided the October 2006 VA examination if available.  If the October 2006 examiner is not available, the claims file should be forwarded to an appropriate examiner.  The examiner should provide an opinion as to whether the Veteran's present T7-8 discectomy with fusion is at least as likely as not 1) caused by or 2) aggravated by to his service-connected L5-S1 spondolylisthesis with fusion.  The examiner should indicate in the examination report that claims file review was performed.  If the examiner concludes that an examination of the Veteran is necessary to resolve this question, an examination should be conducted.  All indicated studies should be conducted, and the results reviewed before the final opinions.  All pertinent pathology should be discussed in the examination report. 

All opinions expressed should be supported by a clear rationale consistent with the evidence of record.  By "a clear rationale," the Board means that a connected series of statements intended to establish a proposition, e.g., reference to a medical principle, comparison to the particular facts of the Veteran's case, and a logical deduction resulting in the opinion, should be recorded by the examiner.  A reassertion that an opinion would be speculative due to the lack of documentation will not be sufficient.  If the record is insufficient to form the basis of a medical opinion, the examiner should explain what deficiencies in the record prevent an opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


